DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 10/03/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Response to Amendment
	The amendments on 08/07/2022 have been entered.

Response to Arguments
	Applicant’s arguments regarding the 112 rejections are persuasive and the rejections have been withdrawn. 
Applicant’s arguments that the rejections claims 18, 20 and 25-29 failure to abide by the compact prosecution policy are not persuasive. Upon filing of the RCE, the previous office action is withdrawn pursuant to 37 CFR 1.114 making this point moot.  
	Applicant’s attorney states on page 13 “at least these features of independent claims 18 and 29, in combination with the other claim recitation, make it evidently clear that the claimed subject matter is not directed at an abstract idea.”
	The examiner respectfully disagrees.
The claims are directed to mathematical calculations and mathematical relationships, and there is nothing significantly more. 
The claim recites a combination of mathematical calculations and mathematical relationships.
As claim, claim 18 is a computer-implemented method to determine a base curve value and there is no actual lens.
The first step “receiving frame data...” is a step of gathering data with nothing significantly more.
The second step is a determining step. The determining step is mathematical calculations.
The third step is calculating step.  The calculating step is mathematical calculations. 
The fourth step is defining the variable step.  The defining variable step is mathematical calculations.
The fifth step is varying step. The varying step is mathematically changing data.
The sixth step is optimizing step.  The optimizing step is data manipulation is mathematical calculation and mathematical relationship.
Examiner has followed the USPTO Guidelines and the results of the examination is below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18, 20, 25-27 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  In review of a claimed invention eligibility under USC 101, the USPTO has provided the 2019 PEG guidance. Under such guidance, claims 18 and 29 is not eligible under USC 101 for the following reasons:
Step 1: Is the claim a process, machine, manufacture or composition of matter: Yes.  The claim recites “a computer-implemented method of determining…”
Pre-Step 2: Can the analysis be streamlined?  When viewed as a whole, the eligibility of the claim is self-evident: No.  Eligibility is not self-evident.
Step 2A. Prong 1: Does the claim recite an Abstract Idea, Law of Nature, or Natural Phenomenon: Yes, the claim recites an Abstract Idea.  Specifically, the claim recites a combination of mathematical calculations and mathematical relationships.
As claim, claim 18 is a computer-implemented method to determine a base curve value and there is no actual lens.
The first step “receiving frame data...” is a step of gathering data with nothing significantly more.
The second step is a determining step. The determining step is mathematical calculations.
The third step is calculating step.  The calculating step is mathematical calculations. 
The fourth step is defining the variable step.  The defining variable step is mathematical calculations.
The fifth step is varying step. The varying step is mathematically changing data.
The sixth step is optimizing step.  The optimizing step is data manipulation is mathematical calculation and mathematical relationship.
	Step 2A. Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? No.
The claim contains no additional elements to integrate the judicial exception into a practical application.  The claims recites a computer implemented method, it is implementing an abstract idea on a computer.  See MPEP 2106.05(f)
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No.  There are no additional elements.  The claims are directed to mathematical calculations and mathematical relationships, and there is nothing significantly more.
Claim 20 do not resolve the USC 101 issues.  The claim is directed an insignificant extra-solution activity specifically data gathering. – see MPEP 2105.05(g)
	Claims 25-27 do not resolve the USC 101 issues.  Claims 25-27 do not contain any additional element beyond defining the values, and thus do not survive Step 2A-Prong 2 or Step 2B.
Claim 29 is directed to a computer CRM version of claim 18 and therefore ineligible for similar reason as discuss above in claim 18.  As discussed above, and in the 2019 PEG, such elements do not amount to a practical application and are tantamount to what the 2019 PEG lists and NOT indicative of an integration of a practical application and is instead merely a drafting exercise to embody the method on a CRM and generic processor.

Allowable Subject Matter
Claim 28 is allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 28, the claim is allowed based on Applicant’s remarks filed 12/17/2021, specifically pages 13-14. 
Any comments considered necessary by applicant must be submitted no later than the payment of  the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/16/22